Citation Nr: 1124951	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  04-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a gunshot wound (GSW) to the left thigh involving Muscle Group XIII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1965 to February 1969.  He received the Purple Heart Medal, among other awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously adjudicated the Veteran's claim in May 2009.  The Veteran's claim for an increased rating for his service-connected GSW involving Muscle Group XIII was denied.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  He was represented by an attorney in his appeal.  The Veteran's attorney and VA's General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case to the Board for further development and re-adjudication in accordance with the directives of the September 2010 Joint Motion.  

The Court granted the Joint Motion for remand in September 2010 and returned the case to the Board.  The Veteran's attorney withdrew his representation of the Veteran following the Court's action in granting the Joint Motion.  A Veterans Service Organization is now his representative, as reflected on the title page.

The Board wrote to the Veteran in April 2011.  The Veteran was advised that the case was returned to the Board by the Court.  He was further advised that he had 90 days to submit additional evidence or argument in support of his claim.  The Veteran responded that he had nothing further to submit in May 2011.  His representative submitted additional written argument that same month.


The Board notes that the Veteran submitted a claim for an increased rating for his service-connected diabetes mellitus in February 2010.  The claim was denied in August 2010 and the Veteran submitted a notice of disagreement that same month.  The RO issued a statement of the case in April 2011.

There is no indication in the claims folder that the Veteran has perfected his appeal for the increased rating for his service-connected diabetes mellitus.  However, the appeal period for the issue has not yet expired.  Absent evidence of a perfected appeal of the issue, the Board does not have jurisdiction for appellate review at this time.  See 38 C.F.R. §§ 20.200, 20.302 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty from February 1965 to February 1969.  According to his service treatment records (STRs) he suffered a GSW of the left thigh in October 1965.  This is obtained from the narrative summary to accompany a medical board report dated in January 1966.  There are no treatment records for the time of the Veteran being wounded or subsequent care prior to the medical board.  The January 1966 medical board is the first information regarding the GSW in the STRs.  

The medical board reported that a physical examination showed a missile wound of the lateral aspect of the distal third of the left thigh with no demonstrable activity of the extensors of the four lateral toes of the left foot or of the left anterior tibialis muscle.  There was also a loss of sensation to pinprick over the left lower leg and ankle laterally.  The Veteran was said to have weakness of extension of the left knee with some resistance offered.  The remainder of the examination was said to be within normal limits.  

The medical board report said the Veteran received appropriate wound care and physical therapy with a complete healing of the wound and a gradual return of the motion to the extensors of the four lateral toes of the left foot and of the left ankle.  He still had some complaints of some weakness of the left ankle and left knee and numbness over the lateral aspect of the left ankle.  Physical examination was said to show persisting numbness to pinprick over the lower half of the left lower leg and over the left ankle laterally.  There was weakness of dorsiflexion of the left ankle and extension and flexion of the left knee.  

The primary diagnosis was missile wound of the left thigh with a left common peroneal nerve palsy.  The Veteran was determined to be fit for limited duty and to be reevaluated in six months.

A second medical board was convened in November 1966.  The report said the Veteran was admitted to the Naval hospital in September 1966 with a diagnosis of traumatic peroneal neuropathy (old injury).  The history of the initial wounding and prior diagnosis of a peroneal palsy was noted.  The report said that, at the time of the current admission, the Veteran had complained of no pain and only slight weakness of the left foot in dorsiflexion and minimal numbness over the peroneal distribution on the left.  

Physical examination was said to show mild paresis of dorsiflexion of the left foot with almost complete return of function and some hypesthesia of the lateral aspect of the foot.  Electromyogram studies were obtained and failed to reveal any electromyographic evidence of lower motor neuron damage involving the left leg.  The report said the Veteran had had progressive improvement of a peroneal neuropathy of the left leg with almost complete return of function.  It was stated that there was no degree of physical limitation noted.  

The medical board recommended a final status of fit for duty.  The Veteran was returned to duty and served approximately another 26 months until his discharge from service in February 1969.  The remaining STRs do not reflect any further treatment for his GSW.  There was no separation/discharge physical examination.

The Board notes that neither medical board report indicated what muscle group was involved or affected by the Veteran's GSW.

The Veteran submitted his initial claim for VA disability compensation benefits in June 1969.  His GSW of the left thigh was one of the claimed disabilities.  He was afforded a VA disability examination in July 1969.  On physical evaluation, he had adequate quadriceps and hamstring function.  There were wounds of entrance and exit near the knee joint that were approximately one centimeter in diameter.  It was noted that the wound probably traversed a path through or near the tendinous portion of the hamstring muscles.  On neurological examination, his deep tendon reflexes were equal and active.  No pathological reflexes were elicited, and the cranial and peripheral nerves were all found to be intact.  The diagnostic assessment was "[s]tatus following gunshot wound, left lower extremity, recovered."

The Veteran was granted service connection for GSW of the left thigh involving Muscle Group XIII in September 1969.  He was given a 10 percent rating that has remained in effect until the present time.  The decision noted that the Veteran's GSW was "essentially" asymptomatic but that it was a moderate injury as it was a through and through wound.  The rating decision also denied service connection for left common peroneal palsy by noting that it was not found on the last examination.  

The Veteran did not seek an increase in his rating for a number of years thereafter.  He submitted a claim for nonservice-connected disability pension benefits in August 1998.  The claim was predicated on the Veteran's heart condition and vascular disorder (both of which are now service connected).  VA records for the period from March 1997 to January 1999 were obtained but did not show any complaints or treatment related to the Veteran's service-connected GSW.  

The Veteran's pension claim was granted in March 1999.  However, his benefits were terminated in May 2000 because he received Social Security Administration (SSA) disability benefits and his income was in excess of the allowable amount.  He asked that his disability compensation be reestablished at that time.

The Veteran submitted a claim for an increased rating for his GSW wound that was received in June 2000.  He reported experiencing pain in his left leg.  He was afforded a VA examination in July 2000.  He complained of pain in the left ankle anteriorly and lack of proprioception in the left foot.  He reported that he sometimes lost his balance when walking "because he doesn't know where his foot is."  The diagnosis was "[g]unshot wound of the left thigh with lack of proprioception and tingling in the left ankle."  There is no indication that the examiner reviewed the claims folder.

In March 2002, the Veteran was examined in connection with a claim for service connection for diabetes.  He denied peripheral neuropathy in his feet, but reported that he had difficulty walking as a result of intermittent claudication in both calves attributable to arterial insufficiency in his legs.  On physical examination, the examiner could get pulses in the Veteran's femoral arteries, but they were very weak in his feet.  He had no ankle edema and no evidence of peripheral neuropathy.  The diagnostic assessments included Type II diabetes mellitus with no peripheral neuropathy and peripheral vascular disease with claudication in his calves likely related to arterial sclerotic changes.

The Veteran submitted his current claim for an increased rating in February 2003.  He was examined in September 2003.  The clinical impression was that the Veteran "had a gunshot wound with some muscle and nerve injuries, which are very slight, and causing minimal to mild pain, but no deformity and no disability."  The examiner noted that the gunshot wound involved Muscle Group XII in the left thigh.  There is no indication that the examiner reviewed the claims folder.

The Veteran's claim for an increased rating was denied in January 2004.

The Veteran testified at a Travel Board hearing in June 2006.  He provided testimony about pain and cramping in his left leg but he did not describe any type of nerve impairment in the leg.

The Board denied the Veteran's claim for an increased rating in October 2006.  The Veteran appealed the decision to the Court.  A Joint Motion was granted in the case in April 2007.

The Joint Motion said that all of the Veteran's disabilities arising from his GSW had not been evaluated.  In particular it was noted that consideration of painful scars was in order in addition to the muscle disability.  Further, the July 2000 VA examiner had said the Veteran had proprioception in the left foot and tingling in the left ankle.  The Joint Motion incorrectly cited to a VA examination of September 2004 [2003] and that there was not an adequate discussion several factors as well as identification of all muscle groups involved.  The Joint Motion also noted that the September 2003 VA examiner had reported the GSW with some muscle and nerve injuries without further discussion.  The issue of a separate rating for nerve impairment was to be discussed on remand.

The Board remanded the case for additional development in July 2007.  The Veteran was afforded a VA examination in August 2007.  He complained of momentary mechanical pain with left hip adduction; daily mechanical pain of the left knee, worse in the morning, with occasional effusion and giving way; and daily intermittent vague dysesthesias and paresthesias in a stocking type distribution of the lower leg, ankle, and foot.  He reported a history of a gunshot wound to the left thigh with left foot drop that subsequently resolved.  The examiner indicated that this was presumably due to wound hematoma and temporary neurapraxia.  

The final diagnoses were left hip adductor muscle strain; left knee chondromalacia; status post gunshot wound to the left thigh in October 1965 with residual scars that are non-disfiguring and cover less than one percent of the body surface area; left ankle with normal clinical and radiographic examination; and left foot with normal clinical and radiographic examination.

The examiner provided an addendum to his report in October 2007.  He indicated that he had reviewed the Veteran's claims folder.  Based on that review, and the examination findings and available imaging reports, the examiner opined that it was "more than likely" that the Veteran's left foot and ankle symptoms were related to diabetic neuropathy and peripheral vascular disease, rather than the service-connected gunshot wound.  In support of that opinion, the examiner noted that a Medical Board report from November 1966 indicated that the Veteran was at that time found to have had progressive improvement of the peroneal neuropathy of his left leg, with almost complete return of function, and no noted degree of physical limitation.  The examiner referred to the Veteran's service-connected GSW as involving Muscle Group XVIII instead of Muscle Group XIII.

The Board remanded the case again in April 2008.  The remand sought specific medical information and opinions as to whether there were additional disabilities of the left leg that could be associated with the Veteran's service-connected GSW.  This would include the left hip, and left knee as well as any neurological impairment.  Further, the exact muscle group, or groups, needed to be identified.  

The Veteran was afforded a VA examination in June 2008.  Sensation of the left thigh was intact to pinprick, except around both the entry and exit scars.  The examiner stated that there was no other neurological impairment of the left thigh, to include any neuritis, neuralgia, or paralysis.  The examiner also opined that chondromalacia of the left knee was not caused or aggravated by the Veteran's GSW.  

The examiner provided an addendum in February 2009.  He addressed the September 2003 VA examiner's statement that the Veteran's GSW disability involved Muscle Group XII.  He said that the 2003 reference to Muscle Group XII was a misprint that was not corrected before the report was printed as the examiner was describing Muscle Group XIII.  The examiner also said there was no way the Veteran's GSW disability involved Muscle Group XVIII and the correct Muscle Group was XIII.

The Board denied the Veteran's claim for an increased rating in May 2009.  The Board did grant a separate 10 percent rating for the Veteran's entry wound scar.  The Board reviewed all of the evidence of record but found the VA medical examinations of record, as well as the VA clinical records, to be dispositive in determining that the proper muscle group involved was XIII, there was no additional disability of the left leg involving the left hip, left knee, left ankle and left foot that was related to the service-connected GSW and that there was no nerve impairment.  Further, there was no basis to grant a higher disability rating.

The Veteran appealed the Board's decision to the Court.  While the appeal was under review at the Court, the Veteran's separate claim for an increased rating for his service-connected diabetes mellitus was being processed by the RO.  In that regard, the Veteran was granted service for peripheral neuropathy of the left and right foot, as secondary to diabetes mellitus, in August 2010.  The RO used Diagnostic Code 8520, for disabilities involving the sciatic nerve, to rate the respective disabilities at the 10 percent level.

As noted in the Introduction, a Joint Motion to vacate and remand the Board's decision of May 2009 was submitted in September 2010.  The Joint Motion did not challenge the Board's grant of a separate 10 percent rating for an entry wound scar.  The Joint Motion addresses the Board's denial of a rating in excess of 10 percent for the Veteran's service-connected GSW.

In particular, the Joint Motion views the evidence of record as not clear as to the exact muscle group, or groups, involved in the Veteran's disability.  Although it appears this was definitively answered in the addendum of February 2009, the Joint Motion still referred to the statement by the VA examiner of September 2003 that Muscle Group XII was involved and that the VA addendum of October 2007 cited to Muscle Group XVIII.  Despite the 2008 and 2009 VA medical findings that those two muscle groups were not involved and that Muscle Group XIII was the only group, the Joint Motion said that the Board did not address whether other muscle groups may be at issue.  

The Joint Motion went on to say that the VA examiner and the Board did not discuss pertinent service medical records (SMRs) and postservice medical evidence indicating involvement of more than one muscle group.  To illustrate this point the Joint Motion referred to a SMR entry that related to inactivity of the left anterior tibialis muscle and concluded that this involved Muscle Group XII.  Further that the July 2000 VA examiner said the Veteran's exit wound was located anteriorly on the thigh and this was represented by Muscle Group XIV.  As noted, the Muscle Group XII reference was addressed by the VA examiner.  The Joint Motion also addressed the question of whether there was a separate neurological impairment present.  

The Board remand of April 2008 directed that the issue of a possible neurological impairment be addressed in an examination.  In that regard the VA examiner of June 2008 stated, in response to the remand instructions, that there was no neuritis, neuralgia, or paralysis of any nerve.  There was decreased sensation around the entry and exit scars.  

The Joint Motion said that the VA examiner did not address the September 2003 VA examiner's finding of "nerve injuries."  Thus, the 2008 examination was said to be inadequate.  

The Joint Motion asked that the case be remanded for additional examinations to address the issues of the nature and extent of all left lower extremity muscle and nerve injury resulting from the Veteran's GSW.  This would require the claims folder and a copy of the Joint Motion to be made available to the examiner(s) for review prior to any examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

The Board notes that the Veteran has previously declared all treatment has been from VA and a significant amount of VA treatment records, dated as recently as March 2011 have been associated with the claims folder.

2.  The RO should attempt to obtain any additional STRs for the Veteran.  His current STRs consist of several clinical entries, his entrance examination and the two medical board reports.  There are no records for the initial treatment provided for his GSW, or his subsequent inpatient stays for treatment prior to his admission to the Naval hospital in Corpus Christi, Texas, where the first medical board was completed.  The initial treatment records may contain evidence that assesses the nature of the GSW, to include the muscle group(s) and/or nerves involved.

3.  The Veteran was apparently awarded SSA benefits in 2000 as this change in income resulted in the termination of his VA nonservice-connected disability pension due to excessive income.  Although the Veteran has not alleged that the SSA disability records are relevant to his current claim, the administrative decision awarding disability and all of the medical evidence relied on should be obtained and associated with the claims folder.  

4.  Upon completion of the above development, the Veteran should be afforded appropriate VA examinations.  The examinations should be by a physician with experience in orthopedics to address the Veteran's muscle disability and a physician with experience in neurology to address the issue of whether there is a neurological impairment.  

The claims folder with a copy of this remand must be made available to the examiner for review prior to the examination.  The examiner is instructed that a Joint Motion to vacate a prior Board decision in this case was granted by the United States Court of Appeals for Veterans Claims in September 2010.  As a result, the Joint Motion must also be reviewed prior to the examination.  The Joint Motion is located in Volume 3 of the claims folder and has a tab to indicate its location in the volume.  The examiners must note in the examination report that the claims folder, remand and the Joint Motion have been reviewed.

All necessary tests and studies determined to be necessary by the examiners should be conducted.  The results of any tests or studies must be included in the examination report.

The examiners are advised that the Veteran suffered a GSW of the left thigh in October 1965.  He was granted service connection for the GSW in September 1969.  It was determined that the disability involved Muscle Group XIII.  The Veteran is seeking an increased rating for his GSW disability, to include service connection for any other disability that is related to his GSW wound either by causality or aggravation.  This would include other muscle groups that may have been overlooked in the initial disability rating as well as the existence of a neurological impairment.

The examiner should fully describe any and all functional deficits associated with the service-connected GSW of the Veteran's left thigh.  The examiner should also answer the following questions: (1) whether the left knee or left hip exhibits weakened movement, excess fatigability, incoordination, or pain on movement (if feasible, these determinations should be expressed in terms of the degree of additional loss of motion due to these symptoms); (2) whether pain significantly limits functional ability during flare-ups or when the joints are used repeatedly over a period of time (this determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

The final report should include the following:

a.  The examiner should clearly identify the specific muscle group(s) involved in the gunshot wound.  In so doing, the examiner should comment on the accuracy of a statement appearing in the report of a September 2003 VA examination, to the effect that the Veteran's injury involves Muscle Group XII.  The examiner should also comment on the accuracy of a statement appearing in an October 2007 addendum to an August 2007 VA examination report, to the effect that the Veteran's has a service-connected injury involving Muscle Group XVIII.  To the extent feasible, the examiner should identify by name the specific, individual muscles involved, or likely involved, in the original in-service injury.  A rationale for why the particular muscle group(s) was identified should be stated.

A prior examination report was rejected by the Court for failure to follow the above instructions and address the questions presented.

b.  The examiner should offer an opinion as to whether the Veteran has any neurological impairment associated with the service-connected gunshot wound of his left thigh.  In so doing, the examiner should comment on statements appearing in the report of a July 2000 VA examination where the Veteran was said to have a diagnosis of proprioception and tingling in the left ankle, as well as a September 2003 VA examination, to the effect that the Veteran complained of tenderness, pain, and "slight numbness" in the area where he was shot, and that examiner's final impression that the Veteran "had a gunshot wound with some muscle and nerve injuries, which are very slight, and causing minimal to mild pain . . . ."  (Emphasis added.)  The September 2003 VA examiner did not provide any explanation for the statement and did not state whether there was current evidence of a nerve injury.  

A VA examination report from June 2008 found that there was no evidence of a neurological impairment of the left thigh.  The examiner said there was no neuritis, neuralgia or paralysis.  However, the examiner also stated that sensation to pinprick was intact except around both the entry and exit scars.  He did not further elaborate the significance of this finding.  The referenced Joint Motion held this decreased sensation to be evidence of a neurological impairment that was not fully discussed.  The current examiner should address the meaning and significance of such a finding, even if it is not present on the current examination.

A prior examination report was rejected by the Court for failure to follow the above instructions and address the questions presented.

c.  If it is determined that the Veteran does have a neurological impairment associated with the service-connected gunshot wound, to include a decreased sensation, the examiner should identify the specific nerve, or nerves, involved.  The examiner is advised that the Veteran was granted service connection for peripheral neuropathy of both feet in August 2010.  The disability was determined to be related to the Veteran's service-connected diabetes mellitus.  The RO listed the disabilities as involving the sciatic nerve.  

For each affected nerve, identified as related to the service-connected GSW, the examiner should indicate whether the impairment is in the nature of a neuritis, a neuralgia, and/or paralysis.  If paralysis of any nerve is identified, the examiner should indicate whether the paralysis is complete or incomplete and, if it is incomplete, whether the incomplete paralysis is best characterized as mild, moderate, moderately severe, or severe.  The examiner should specifically indicate whether any noted nerve impairment causes any manifestations entirely separate and distinct from those occasioned by the muscle damage to the left thigh and, if so, should identify the disabling manifestations attributable to nerve injury alone.

d.  The Joint Motion also directed that the Veteran's left lower extremity scars be described not only in terms of size and anatomical location but also in terms of specific muscles underlying each scar.  

A complete rationale for all opinions should be provided.

5.  The examination reports should be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).  Failure to ensure the completeness of the report may result in another remand.

6.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  The RO should be cognizant of whether a staged disability rating may be in order for any residual of the Veteran's service-connected GSW.  If the benefit sought is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


